 BUILDERS SUPPLY CO. OF HOUSTON163BuildersSupplyCo. of HoustonandGeneralDrivers, Warehousemen and Helpers,Local UnionNo. 968,Affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandHarold L. Anglin, an In-dividual.Cases 23-CA-2401, 23-CA-2439,23-CA-2462, and 23-CA-2462-2November 9, 1967DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn July 13, 1967, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, finding that Respondent has engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in theother unfair labor practices alleged in the complaintand recommended dismissal of these allegations.Thereafter, the General Counsel and Respondentfiled exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.TRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: This matterwas heard on the consolidated complaint' of the GeneralCounsel of the National Labor Relations Board (hereincalled the Board), alleging that Builders Supply Co. ofHouston (Respondent), had engaged in and wasengagingin unfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act (theAct).Respondent's answer to the complaint admittedsome of its allegations, denied others, disclaimedknowledge as to still others, and defended affirmatively;in effect, it denied the commission of any unfair laborpractices. Pursuant to notice, a hearing was held beforeme at Houston, Texas, on 5 days between November 14,1966, and January 17, 1967, inclusive. At the hearing, thecomplaint was amended in certain aspects and an answerto the amendments was duly filed. All parties were af-forded full opportunity to call and examine and to cross-examine witnesses, to argue orally, and thereafter to sub-mit briefs.Upon the entire record2 in the case, including myevaluation of the reliability of witnesses based upon theevidence and my observation of their demeanor, I makethe following:FINDINGS OF FACT1.COMMERCERespondent, at all times material, has been a Texascorporation engaged in the business of the handling,manufacture, and sale, typically to those engaged in con-structionwork, of "ready-mix" concrete and relatedbuilding products. Its principal office is located at 3707Chimney Rock, Houston, Texas, and it maintains plantsthere, on McKee Street, also in Houston, and at La Porte,Texas. During the 12 months preceding the issuance ofthe instant complaint, in the course and conduct of itsbusiness operations, Respondent received materials andproducts from points outside the State of Texas valued atin excess of $50,000 and sold and distributed productsthe gross value of which exceeded $500,000.Respondent is an employer engaged in commercewithin the meaning of the Act.II.THE UNIONSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Builders Supply Co. ofHouston, Houston, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges un-fair labor practices not specifically found in theTrial Examiner's Decision.General Drivers, Warehousemen and Helpers, LocalUnion No. 968, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America (herein Local 968), one of the chargingparties, and Independent Concrete Workers' Union (theIndependent), an organization which figured in thetestimony, are labor organizations within the meaning ofthe Act.IThe complaint was issued on September 28, 1966 The charge initiat-ing the proceedingwas filed on May 28, 1966'On February 9, 1967,1 issuedan order to show cause why the trans-cript of hearing should not be corrected in specified respects No goodcause to the contrary having been shown, the corrections indicated in theorder to show cause (which is received in evidence as Trial Examiner'sExhibit 1) are hereby ordered made168 NLRB No. 29336-845 0 - 70 - 12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE ALLEGED UNFAIR LABOR PRACTICESA. Background, Setting, and General Chronology ofEventsIn 1954 or 1955, the Independent was certified by theBoard as bargaining agent for Respondent's nonsuper-visory production and maintenance employees, includingtruckdrivers, working at or out of its three plants. Themost recent collective-bargaining agreement betweenRespondent and the Independent covering the workingconditions of these employees was effective, by its terms,from July 25, 1963, to July 20, 1966.During the first half of 1966,3 Local 968 conducted anorganizing campaign among Respondent's employeesrepresented by the Independent, culminating, on April22, in the filing of apresentation petition.' The Inde-pendent intervened in the proceeding. On May 16, allpartiesmet at the Regional Office of the Board atHouston, and a stipulation for a consent election amongthe involved employees was executed. As the election,held on June 17, 108 votes were cast, a majority of which(between 5 and 7 more than those cast for the Independ-ent)were for Local 968. Thereafter, objections havingbeen filed, all parties agreed that the election of June 17should be set aside.5Meanwhile, on May 23, Harold Anglin, one of the al-leged discriminatees herein, was discharged. And, sub-sequent to the election - the date is in dispute - the em-ployment of Robert Hayes, the other alleged dis-criminatee, was terminated.B. Independent Interference, Restraint, and Coercion- Other Indicia of Respondent's Attitude Toward Unions1.sin the early part of February, Julian Gilbreth,Respondent's general superintendent, approached Inde-pendent President Roy Carrico at the latter's workplaceand asked if he were aware of the signing of "Teamster"authorization cards by employees. Carrico said he wasnot. Gilbreth then said that he would appreciate Carrico's"finding out" and, if he discovered anything, "letting meknow." (His explanation, given at the instant hearing: sothat he would know what Respondent's future "require-ments"would be and with whom it would have to deal, hebelieved that he ought to have the information inquestion.)Carrico didnot subsequentlyreport to Gil-breth on the matter.2.Approximately 2 weeks later, in the course of a con-versation, Respondent's President Roy P. Drennan, inGilbreth's presence, told Carrico a story7 which Carricotook to mean - with reasonable justification, I find - thata too vigorous discharge of his responsibilities as Inde-pendent president might be regarded as an interferencewith the operation of Respondent's business which couldlead to discharge. There was no mention of Local 968.3.During the morning of May 16, the parties to theearlier noted representation case met at the Regional Of-fice of the Board. The hearing then scheduled to be heldwas canceled upon execution of an agreement for an elec-tion.Since officials of the Independent from all threeplantswere present, it was agreed between them andRespondent's officials that they would get together thatafternoon to discuss the coming election; and a meetingwas held after lunch at the offices of Respondent's coun-selCarlton Wilde. Present were Wilde and Drennan forRespondent, and Carrico, Clyde Smith, and Roy Glass,respectively president, vice president, and secretary-treasurer of the Independent. Carrico raised the questionof what benefits the Independent might be able to offer theemployees in the event of an election victory. Wildepointed to the impropriety of discussing such a subject inthe face of the election, and the conversation turned toother directions. Respondent offered to render assistanceto the Independent in connection with the election cam-paign; specifically,ways and means through whichDrennan might be effective were explored, and the possi-bilityof his making pro-Independent speeches wasbroached. The Independent representatives welcomedany assistance Respondent might render S4.On or about June 10-a week before the electionwas scheduled to be held -Drennan telephoned Carrico.(Drennan was officed at Chimney Rock, Carrico wasworking at the McKee Street plant.) He asked Carrico'sopinion about the coming election. Told that it would be"real close," Drennan asked Carrico if he was waging anactivecampaign for Independent votes. Carrico said thathe was not planning to influence his fellow employees oneway or the other. Drennan's stated reaction:hewas going,to try to influence the vote of anyone he could-he had al-ready given a preelection speech at the Chimney Rockplant and he intended to do the same at the other twoplants.5.As a matter of fact, Drennan did speak at all threeplants during the preelection period. (Although his re-marks were pro-Independent, there is no allegation orevidence that they constituted other than an expressionof views, arguments, or opinion, free of threats of reprisalor force and of promise of benefit.) It is conceded, and Ifind, that, throughout the relevant period herein, Respond-ent favored the Independent over Local 968; to this end,on many occasions, one or another of its representativeshad conversations with Independent President Carricoand, on other occasions, publicly campaigned for the In-dependent and against Local 968 among Respondent'semployees.93All dates hereinaftermentionedfallwithin 1966 unless indicatedotherwise"Case 23-RC-2703 Thereare indicationsin this record that, a yearearlier,Local 968 had made anorganizing attempt among these em-ployees, butapparently nothing came of it5Since then,the holding of a new electionhas been directed by theBoard,but no date had been setfor the election as of thetime this hearingwas being held6To avoidrepetition,this and the next severalparagraphswill be num-bered Subsequentreferences to them will takethe form of the word"Item" followedby the number(s) of the paragraph(s) being referred to7A number of years back(thestory ran), a company official informedan employeewho continuallyput forth suggestionsfor the improvementof the business that the employee's ideas were good onesbut that the offi-cialwanted to run the business himself, whereupon he discharged the em-ployee8 I find that Drennan did not, at this meeting, ask Carrico which em-ployees were instrumental in getting Local 968 cards signed This is con-trary to the testimony of General Counsel's witnesses Carrico and Glass,but I believe they were confusing the incident with another earlierdescribed herein In my findings, I have basically credited the testimonyof Respondent'switness Wilde,which,inmy opinion, most accords withthe plausible9On this record, the testimony of Assistant Superintendent RufusJones to the effect that,prior to the election, Respondent took no positionon the union question, that it did not encourage its employees to voteagainst Local 968, and that he was unaware that any of Respondent'srepresentatives took a position on the matter,taxes my credulity BUILDERSSUPPLY CO. OF HOUSTON6.On or about June 14, Drennan, via Respondent'sradiocommunication system, requested Carrico totelephone him. Carrico did so. Saying that he needed theinformation for work scheduling purposes, Drennanasked who would be representing the two unions in theelection 3 days hence. Carrico said he did not know whoLocal 968's "observers" would be but-at Drennan'sspecific request-he said he would try to find out. As forhis own (Independent) observers, Carrico named, for thethree plants, himself, Vice President Smith, and ChimneyRock Plant Steward Robert Hayes. Upon receiving thisinformation, Drennan said that Carrico "had a good one"inSmith, but, "This Robert Hayes-he's a goodTeamster. I guess you know he gave the Teamsters a bar-becue the other night. I guess there'sno use tellingyou -you were probably there." Carrico said he had notattended. Then Drennan asked, "How about using John-ny Bula at Chimney Rock?" a suggestion to which Car-rico acceded. Upon subsequent consideration, Carricodecided to use another Independent official instead ofBula; he conveyed this information to Drennan, who said,"Okay."7.During the 2 or 3 days preceding the election, Mal-colm (Mac) Warman, a truck foreman for Respondent atthe McKee Street plant,10 separately spoke to each of theMcKee Street employees who would be eligible to votein the election. In general, he solicited votes for the Inde-pendent and against Local 968. Testimony was in-troduced at this hearing with respect to some of theseconversations, on the basis of which I am able to make anumber of specific findings. Warman told one employeethat he (Warman) "needed the Teamsters worse than heneeded a snake" -that between a snake and a Teamsterhe'd "choose the snake first." He asked another em-ployee what he "thought of the election"; informed by theemployee that he was "where the money is," Warmansaid, "So you're a Teamster, eh?" and walked off. In aconversation with another employee, Warman asked howthe employees felt about Local 968 coming in,tt and hecommented, "You know the Teamsters give a lot ofpromises and that's all you get!" And in still another con-versation,repeating the comment about false promises,he added that Local 968 would not do anything for theemployees and were not equipped to cope with theproblems of the ready-mix cement industry.The General Counsel takes the position that (independ-ent of implications which might be read into the allegeddiscriminatory discharges - treatedinfra)representativesof Respondent engaged in certain acts constituting inter-ference with, and restraint and coercion of, its employeesin the exercise of their self-organizational rights and thatthese acts, plus others which themselves might not add uptointerference,restraint,orcoercion,constitute"background" material which helps to clarify the meaningof Respondent's course of conduct throughout the periodin question.The complaint,as amended,alleged that Respondent'sinterferencewith, and restraint and coercion of, em-°Ifind him to be a supervisor within the meaning of the Act." The employee's answer.he didn't yet know howhewas going tovote.12Respondent,in its brief,correctly states thatinterrogation is notcoerciveper se.But Gilbreth's asking Carrico the identity of Local 968supporters would have the natural effect of inhibiting Carrico-and any-one else whoheard of theincident- in implementing any inclinations hemight have to switch his allegiance. (As a matter of fact,the evidence in165ployees' self-organizational rights, consisted of the fol-lowing:(a)On or about February 1, Respondent's GeneralSuperintendentGilbreth interrogated employees con-cerning their union activities.(b)On or about April 1, Respondent's PresidentDrennan threatened employees with discharge if theyjoined or supported the Local 968.(c)On or about May 16,Drennan interrogated em-ployees concerning their union activities.(d)On or about June 1, Gilbreth threatened em-ployees with discharge if they joined and supported Local968.(e)Between June 1 and 3, Drennan solicited em-ployees to support and vote for the Independent.(1)On or about June 14, Drennan objected to the In-dependent's selection of one of its observers because ofhis activities on behalf of Local 968.(g)On or about June 15, Respondent's Foreman War-man interrogated employees concerning their activitieson behalf of Local 968.I have attempted to match the allegation with the factsfound to determine whether they are supported by thetestimony adduced.Without further ado, I find that allegations (a),12 (f), and(g) are fully supported by the evidence. Seesupra,items1, 6, and 7, respectively.Within the context of this case,I shall recommenddismissal of allegation (b). In the first place,the allegationis couched in terms of threats against employees if theyjoined or supported Local 968, whereas the proof-item2- supports a finding of a threat for activity on behalf ofthe Independent. This is contrary to the thrust of theGeneral Counsel's case;perhaps it constituted a violationof theAct but,in the absence of explication by theGeneral Counsel, I cannot say beyond peradventure thatthe point was fully litigated.Allegation(c) is not supported-indeed,it is negated -by my findings enumerated at item 3. And no testimonywhatsoever was introduced in support of allegation (d).While I have found that allegation (e) is factually cor-rect-see items 3, 4, and 5 - I perceive in this no unlawfulinterference, restraint, or coercion.Insofar as this recordreveals, Drennan's electioneering conduct lay within per-missible bounds. 13C.The Termination of Harold AnglinHaroldAnglinwas hired by Respondent as atruckdriver in early August 1965. The General Counselcontends that his discharge, on May 24, 1966, was theresult of his activities on behalf of Local 968; Respond-ent, on the other hand, avers that Anglin was dischargedbecause of a number of incidents of irresponsible driving,culminating,on May 23, in an accident for which he wasresponsible.thismatter reveals that at least two persons with leanings toward Local968 - Robert Hayes and Emmit West-were officers of the Independent.)13General Counsel quotes fromHopcon, Inc.,161 NLRB 31, to the ef-fect that an employer's lack of neutrality violates the Act.The quotationsignore the contextual circumstances,and I reject thisper seapproach.The lack ofneutrality must be accompanied by coercion, expressed or im-phed,in order to be held violative. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDAs earlier indicated, Local 968 conducted an organiz-ing campaign among Respondent's employees early in1966. Along with his fellow employee and close friend,Robert Hayes-of whom, moreinfra-Anglin,on May13, signed a card authorizing Local 968 to represent himfor collective-bargaining purposes. At the same time heaccepted blank authorization cards for use by other em-ployees. That night, he procured employees' signatureson three cards; in addition, that day and the next, he andHayes together procured three more signed cards.The morning of May 23, Anglin's truck developed adefect. Respondent's own mechanics unable to make therepair, Anglin was instructed to take the truck to a truckrepair shop. At approximately 10:45 a.m., he pulled outof the Chimney Rock yard onto Chimney Rock Road. Ashe turned to the right from the plant exit, the left corner ofhis front bumper came into contact with the right rearfender of a passenger automobile proceeding in thedirection into which Hayes' truck was turning. Thedamage to the passenger automobile amounted to $55.03.Considerable testimony bearing on the extent ofAnglin's responsibility for this accident was introducedat this hearing. On the credited testimony, I find that, ashe approached the plant exit, Anglin was moving at an un-duly excessive speed within the plant property; that,although he "down-shifted" and slowed, he did not cometo a full stop at the street line; that he failed to see the on-coming car in time to avoid the accident, either becausehis view was obstructed by the side mirror or because hedid not look but, at any rate, because of his failure to takereasonable precautions; and that, in short, the responsi-bility for the accident lay with Anglin and with Anglinalone. In effect, he conceded this at the scene of the ac-cident, as a result of which concession Rufus Jones,Respondent's assistant general superintendent, told theowner of the car then and there that Respondent wouldpay for any damage.Following the accident, Anglin proceeded to take histruck to the repair shop and, that evening, he returned itto the plant.Next morning, Anglin reported for work as usual. At orabout 8:25 a.m., Jones approached him and, handing hima paycheck, said that Respondent was letting him go.Asked why, Jones referred to the accident of the day be-fore and to another incident several days earlier -discussed below.Without comment, Anglin took thecheck, procured his personal belongings from his truck,and left.Later that day, Jones prepared a "warning ticket":WARNING NOTICENo. 97Truck Number 214Driver Harold AnglinDate 52366 Timea.m.LocationChimney Rock Plantp.m.RoadConditions GoodWeather ClearComments Anglin was fired5.24-66 9 a.m. - because hedid not stop for trafficon Chimney Rockwhen leavingplant.He ran intoa T -Bird Auto.Had been warned aboutreckless drivingon Friday 52066in plant.BUILDERS SUPPLY CO.of Houstonby s / Rufus Joness/ Robert HayesDriver'sSignatureIn Anglin's absence, he gave a copy of the notice toRobert Hayes, who was job steward for the Independent,saying that he had prepared it "for record purposes." Asindicated, Hayes placed his signature on the original.That night - the 24th - Hayes showed the ticket toAnglin.Anglin's immediate reaction was to file withHayes a written grievance over his discharge. In sub-stance, he objected to being discharged because of the ac-cident at the plant exit whereas other of Respondent'sdnvers who had been involved in accidents had not beendischarged."Shortly thereafter, Hayes turned the grievance over toRoy Carrico, president of the Independent,15 and, onJune 1, a "grievance meeting" was held at the office ofCarlton Wilde, counsel for Respondent.16Present at the meeting for Respondent were Wilde,Roy Drennan, president, Julian Gilbreth, general superin-tendent, Rufus Jones, his assistant, and (as a witness)LeslieMcGuire, a dispatcher; for the grievant Anglin,Roy Carrico and Roy Glass, respectively president andsecretary-treasurer of the Independent, Robert Hayes,Anglin's job steward, and Anglin himself. It was stated atthismeeting that Respondent had discharged Anglin notonly for the accident of May 23 but also for his recklessdriving within the Chimney Rock yard on May 20 and forhis part in a "burnout" incident" reported to Respondenta few days prior to May 23. With respect to the May 23accident, McGuire related that he had witnessed Anglinapproaching the exit at too high a speed, a statementunchallenged by Anglin. Although Hayes made an at-tempt to defend Anglin's part in the accident by notingthat there was no stop sign at the plant exit - in reactionto which argument Gilbreth said, "Well, Hayes, if youdon't like it, we don't need you out there either" - the bur-den of the Independent representatives' defense was that,responsibleornot,Anglin should not have beendischarged without having been given a warning ticket; inview of Anglin's past driving record and of the minor na-ture of the activating accident, they urged that he be givena "second chance."14He expressed a willingness to sustain a 2-day layoff "just as the otherdnvers have got "15According to Carrico, Hayes told him that Respondent would not ac-cept the grievance directly from him (Hayes).But Hayes'own testimonyon Respondent's alleged refusal to accept the grievance is ambiguous, andIshall make no finding thnt there was such a refusal Within 48 hours afterCarrico mailed the grievance to Respondent, a date for a meeting wasagreed upon11 In the past, all grievance meetings had been held on companypremises, but, upon the filing of Local 968's representation petition, thehead of Respondent's parent company directed that Wilde personally con-duct all grievance meetings until the representation matter was resolvedThe first meeting under this instruction was held on May 23, this, on June1,was the second11 In truckers' terminology, a burnout occurs when a truck cuts closelyin front of a vehicle traveling in the same direction BUILDERS SUPPLY CO. OF HOUSTON167The meeting ended with the grievance unremedied.Representatives of Respondent refused to reconsidertheir action.'8Ihave alluded to priorincidentswhich-Respondentclaims - contributed to Anglin's discharge. On the basisof credited testimony, I make the following findings withrespect to the incidents: (1) Early on May 20, AssistantGeneral Superintendent Jones received a complaint froma Robert Titus that one of Respondent's trucks had cuthim off thatmorning;that, based on the license numbergiven, Jones believed Anglin to be the offending driver;that the incident wasfirstmentionedtoAnglin at thegrievancemeeting of June 1;19 and that Anglin thereneither admitted nor denied responsibility- he was awareof no such incident.20 (2) During the late afternoon ofMay 20, Anglin engaged in a bit of "hot-rodding." Hedrove his truck toward the rear of the Chimney- Rockpremises,for the purpose of washing it out. The groundwas wet, either because of water from the washout pits orbecause of the weather. He was-I find-traveling "toofast for the existing conditions."21 As he bounced acrossthe railroad spur which traverses the yard toward its rear,he cut his front wheels hard to the right and applied thebrakes.The result-the intended result, inmyopinion-was that the truck slid around, with aminimumof effort, to a point and in a position for backing into thewashout pit.22 His action was immediately reported toGeneral Superintendent Gilbreth, who, within a fewminutes,reprimanded Anglin for mistreating expensiveequipment.Ihave found that there was a factual basis for thereason assigned byRespondentfor Anglin's discharge.The General Counsel's case, in part, depends on theplausibility, or lack of plausibility, of Respondent's reac-tion to this set of facts.Ihave carefully considered the evidence as to Respond-ent's response to accidents involving its truckdriversduring the years 1963, 1964, 1965, and 1966, evidencecovering the circumstances of 47 accidents.23 On what Ihave heard, I find and conclude that either no disciplinaryaction or disciplinary action short of discharge was takenin at least 22 cases in which the drivers were at least asmuch at fault as Anglin was in his accident.24 To say theleast, this casts doubt on thegenuinenessof the assertedbasis for Anglin's discharge.25(Nor is the validity of the assigned reason for dischargebolstered by Anglin's past record. There isno suggestionthat he was responsible for any drivving incident prior toMay 20. On that day, he was reported for having cut infront of an automobile, an occurrence about which he dis-claimr knowledge; Respondent's reaction to such an oc-currence can be found in the attached Appendix A - seeincidents involving drivers Richard Adamsand BillFrady, reported on March 11, 1963, and May 5, 1965,respectively.As for his in-yard hotrodding on May 20,other of Respondent's driversengaged inthe practice, ac-cording to fair implications in the testimony of Respon-dent's foreman,Berger."Those drivers" he continued,"have got it made there, as far as I am concerned. Theyhave to dosomethingpretty drastic to get fired.")But this is not dispositive of the matter. For Respond-ent disclaims any knowledge of union activity on thepart of Anglin.Anglin's activities,vis-a-visLocal 968, consisted of hissigningan authorization card on May 13 and, thereafter,of his solicitation of thesignaturesof six fellow em-ployees, all away from company premises. For the ensu-ing 10 days of his employment, the evidence is, and I find,thatAnglin exercised an abundance of caution withrespect to his feelings about a change ofbargainingrepresentatives. For example, he kept it from the Inde-pendent's president.26 There is no probative evidencethat his proclivities, let alone his activities, were broughtto management's attenticn.(I reject the General Counsel's conjectural contentionthat, because members of management were in a positionto overhear certain of their employees' conversations,they must have been aware of theleaningsof those whofavored representation by Local 968. Although it is truethat the "intercom" system at Chimney Rock was so con-structed that those at the dispatcher's office (two super-visors and two dispatchers) could, at will, pick up voicesemanatingfrom the truckdrivers' waiting room or fromthe pump at which they fueled their trucks, I perceivehere no probative evidence that they made any such ef-fort except in the course of normal business operations.For one thing, the dispatcher's office was a busy place, itsintercom system or its two-way radio system constantlyin use forbusinesspurposes. For another, I find that theemployeesin general,and the pro-Local 968 employeesin particular, aware of the possibility of being overheard,did not, within earshot of the microphones, say that whichthey did not want to be overheard. In fact, there are indi-cations here that they would, on occasion, turn up a radioto mask conversations.)In sum,however implausible the asserted reason forAnglin's discharge, 1 am not convinced, from a preponde-'kAnglin, and Anglin alone, testified that company representatives,noting the pendency of the unfair labor practice charge which is one of thebases of the instant proceeding,suggested that the matter might be moresusceptible to arbitration if the charge was dropped Although there wasno contradiction,Ido not accept the interpretation implicit in GeneralCounsel's introduction of the testimony,Ibelieve that Anglin(mis)un-derstood that this was Respondent's position whereas its true position (asput forward at this hearing)was that it was unwilling to arbitrate thematter unless it could be assured that the award would carry weight withthe Board14 In this respect, I credit Anglin rather than Jones For one thing, Inote that the postdischarge warning ticket, which I have earlier quoted,makes no mention of the incident Also, Jones' credibility is subject tosome question,see fn 920At the JuneImeeting,this arouseda bit of byplay Attorney Wildeexpressed the opinion that anyone who was a truckdnver would know ifhe had "burned out" anyoneCarrico downgradedthe opinion,noting thatWilde was a lawyer, not a truckdriver, at the same time, however, hedeplored his own inadequacies in arguing with a trained lawyerOn his own testimony,5 miles per hour was too fast22To the extent that the several versions of the incident are contradic-tory,Ihave creditedClydeBerger,Respondent's shop superintendent,who struck me as being a believable witness21These accidents were culled by the charging party from among a totalof perhaps 200 which occurred during the period Considering the circum-stances of the selection,Ihere find, with respect to those accidents aboutwhich no testimony was introduced at this hearing,that in none of themwas Respondent's driver at fault24 See attached Appendix A In arriving at my findings as to degree of"fault" I have taken into consideration the fact that it is more difficult toavoid accidents at construction sites than on public streets and highways25 1 rejectJones'equivocal testimony that Respondent was told by aninsurance company to let Anglin go Aside from the equivocality,I thinkit patent that,if this were true, it would have been brought out at the timeof the discharge or, at least,at the grievance meeting ofJune 126At an Independent meeting,held on July II- afterhis discharge - hedid speak openly on the subject 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDrance of the evidence, that it was related to any union orconcerted activities.D. The Termination of Robert HayesRobert Hayes was hired by Respondent in January1964.For the next year and a half he worked as atruckdriver at and out of the Chimney Rock plant. And,during the last two-thirds of this period, he was the shopsteward for the Independent at the Chimney Rock plant.June 17, 1966, marked two events in Hayes' workingcareer. He voted in the union representation election; andthis was the last day he worked for Respondent.In the course of the day, Hayes told Rufus Jones,Respondent's assistantgeneralsuperintendent, that,because of personal business, he needed the next day andperhaps Monday off. Jones said that this was all right.On Sunday, the 19th, he fell ill. On Monday (after leav-ing word of his indisposition at Respondent's dispatcher'soffice), he visited a doctor. Told that he would needhospitalization for diagnosis, he conveyed this fact toRespondent.He told the person who answered thetelephone - he thought it was Jones - that the tests wouldconsume at least 2 or 3 days, and he was told to "keep intouch."Hayes entered the hospital on Wednesday, the 21st,the first day a bed was available, and he immediately re-ported this fact to Jones. He said that X-rays would betaken next morning, and Jones told to "keep in touch."Next morning X-ray pictures were taken but not im-mediately read; onceagain,Hayes reported to Jones andJones told him to keep Respondent informed. On Mon-day, the 27th, Hayes was told that his basic problem wasrelated to his gall bladder, a condition which required im-mediate treatment; Hayes notified Jones and Jones againtold Hayes to maintain communication.Hayes was in the hospital until July 5. Almost everyother day during his stay there, he called in to Respond-ent, speaking either to Jones or to a dispatcher. In one ofthe conversations with Jones, he was told that, when hewas ready to return to work, a release from his doctor andan examination by a company doctor would be required.Upon his discharge from the hospital, Hayes was notimmediately discharged as able to work. He reported thisfact by telephone to Jones,in thecourse of which conver-sationhewas informed that, because of a 'pendingstrike'27 half the trucks of Respondent were idle.Hayes was still under doctor's orders not to return towork when, on July 11, he attended a meeting of the In-dependent, at which the possibility of maintaining the In-dependent despite the election results was debated. Themeetingwas marked by a "hot"argumentbetween Hayesand another employee, in the course of which Hayesmade it quite clear that he favored dissolution of the Inde-pendent and representation of Respondent's employeesby Local 968.On July 15, Hayes' doctor, in writing, gave Hayes per-mission toreturn to his job as of Monday, the 18th. EarlyMondaymorning,Hayes called Jones, told him of hisrelease, and said he was ready to return. Jones said he hadnothing for Hayes "right then," and Hayes said he wouldcall again on Wednesday, the 20th. On Wednesday, inresponse to Hayes' specific query as to his status, Jonessaid that Hayes had been "replaced."(From their preoccupation with the subject, it is clearthat the parties here regard the exact date of Hayes' ter-mination as a critical issue. The General Counsel con-tends that it took place on July 20, Respondent that ittook place on June 30. In support of its position, Respond-ent offered the testimony of Assistant SuperintendentJones to the effect that during a telephone conversationbetween him and Hayes on June 30, he specifically toldHayes that his employment was terminated. Hayestestified that this did not occur and that, in fact, he firstlearned that he was no longer an employee in the July20th conversation -supra -in which he was told he hadbeen replaced. My relevant findings are recited above. Ineffect, I have credited Hayes. Aside from my evaluationof the relative credibility of the two, Jones' version lacksplausibility.The reason he assigned for terminatingHayes' employment was that Hayes failed or refused tobring in "papers showing why he had been in the hospital[and] releases from his doctor"; yet, he was still in thehospitalunder a doctor's care on the date Jonesdesignates as the date of his termination for this reason!To the extent that it may have relevance, I find thatHayes' employment was terminated on July 18 (not 20),the day he was told that there was no work for him "rightthen. "211)On Thursday, July 21, Hayes again called Jones to askabout his exactstatus.29When he was again told that hehad been replaced, he added about vacation pay due him.He was told that he could come in for it the next morning,and he did pick up a vacation check (dated July 20). Atthis time, he spoke to Jones; he asked about the possibili-ty of Respondent's letting some of the new men go and re-calling him because he needed the work. Jones said that,in view of the slackness of work, this could not be done.Hayes signified acceptance of the situation, saying that heliked to work for Respondent and had always respectedJones, to which Jones replied that he too liked Hayes -"You've always been a good driver for me." This wasHayes' last prehearing contact with Respondent.The General Counsel contends that Hayes wasdischarged because he joined or assisted Local 968 orbecause he engaged in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection. Respondent contends, in effect, that it becamenecessary to replace Hayes during his absence, that nowork was available when he expressed a desire to return,and that, finally, he failed and refused to comply withRespondent's policy on the return of an employee afterextendedillness -the presentation of discharge papersfrom his physician and undergoing a physical fitness ex-amination by a company doctor.The reasons assigned by Respondent for Hayes'discharge do not stand up under close examination.Take the last one first. Hayes had been told, during hishospital stay, that when he was ready to return to work arelease from his doctor and an examination by a companydoctor would be required. Thereis notestimony, or as-sertion, that he demurred. I find that he understood and21A citywide strike sponsored by the Teamsters' International,launched on July 5, had an increasing effect on construction jobs servedby Respondent In less than a week, it had cut Respondent's businessvolume by 50percent28 1 note, but in this respect do not rely on, the facts that, in its unfairlabor practice charge(23-CA-2439)filed on July 11, Local 968 did notmention Hayes' termination and that it was first included in the charge(23-CA-2462)filed on August 3'yThe inquiry followed an informal visit by Hayes to the Regional Of-fice of the Board BUILDERSSUPPLY CO. OF HOUSTON169was ready to comply with these requirements at the ap-propriate time and that Jones understood this fact. OnJuly 15, he requested and was given written permissionby his doctor to return to work on the 18th On the 18th,he informed Jones that he had the release and was readyto return. He evinced no unwillingness to undergo an ex-amination by Respondent's medical representative, andJones made no suggestion that he have one. On the con-trary, Jones said no work was available "right then,"clearly implying that going through other return-to-worksteps would be a futile gesture "right then." At no time,Ifind, did Hayes fail or refuse to comply with companypolicy in order to be reinstated.Contrary to Respondent's position, I find that workwas available for Hayes on and after July 18. Havinghired a new driver on July 12, Respondent hired at leastthree more during the month - one on the 18th, one on the26th, and one on the 28th. Moreover, the loss of produc-tion attributable to the citywide strike ended when thatstrike ended, at the end of July.Respondent asserts that, well before July 18- indeed,by June 30- Hayes had been replaced. But the testimonyin support of this assertion is to the effect that a driverhad been recalled early from his vacation. Clearly, this isnot the type of a "replacement" which reasonably war-rants a permanent termination of employment.Finally,Respondent has not suggested that absencedue to illness is considered cause for discharge; nor doesit impugn Hayes' work record.30 I canonly conclude, onthe above facts, that Respondent's assigned reasons lackplauribility.With respect to the General Counsel's injection intothe case ofunionor concerted activities by Hayes,Respondent denies that it was aware of any such activi-ties.Ihave noted that, during the relevant period herein,Hayes was a shop steward for the Independent at theChimney Rock plant. Notwithstanding this, he signed acardauthorizingLocal 968 to represent him forcollective-bargainingpurposes.On May 13, at therequest of three of his fellow employees, he and his closefriend,Harold Anglin - discussedsupra -signed cardsand took a number of blank ones for solicitation amongthe other employees. That night, he and Anglin procuredthe signatures of two employees on authorization cards,and the next day still another. I have noted that all suchactivity took place away from Respondent's premises.Despite his havingsigneda Local 968 card, I find that,for at least several weeks thereafter, Hayes was notcompletely "sold" on the advantages of being representedby an affiliate of the Teamsters International.31But, Ifind, his interest gradually grew. (Perhaps, ironically, Gil-breth's rebuke for his too active pressing of Anglin'sgrievance, administered on June1- supra -contributed.)At any rate, on or about June 3, he attendeda dinnermeeting at a local cafe sponsored by Local 968 in an ef-fort to discover the benefits and the costs of representa-tion by Local 968. In a further effort to discover more -he had heard "some good things" and "some badthings" about the Teamsters - he scheduled a dinnerparty to be held at his home on June 11; and, during thepreceding 2 or 3 days, he issued invitations to those ofRespondent's employees with whom he had contact, ap-proximately 20 in number. The party, held as scheduled,was attended by 14 employees, most of themtruckdrivers, and a Local 968 representative who hadbeen invited; presumably, the union representative of-fered arguments designed to persuade those present ofthe benefits of representation by Local 968.Whether or not, by this time, Hayes had become astrong proponent of representation by Local 968 is anopen question. He testified, without contradiction, that hepublicly and strongly took this position at the ChimneyRock plant.32 But it is clear, and I find, that - other thanvoicing general dissatisfaction with working conditions- he did not publicize his stand to the president of the (In-dependent) union of which he was a steward; also (I havefound), his position, such as it was, wasnotconveyed toRespondent via the plant's public address system, asclaimed by the General Counsel.But (I find), whatever its source of information,Respondentbelievedthat Hayes was active on behalf ofLocal 968. 1 have already recited details of a conversa-tion between Respondent President Drennan and Inde-pendent President Carrico on or about June 14: Told byCarrico that Hayes was scheduled to be one of the Inde-pendent'sobserversattheupcomingelection,Drennan-after characterizing one of the others namedas "a good one" - said, "This Robert Hayes - he's a goodTeamster. I guess you know he gave the Teamsters a bar-becue the other night.."and he suggested usinganother person in his place. I cannot accept Respondent'sdenial of awareness of Hayes' Local 968 interests and ac-tivities.In sum, on what I consider to be a fair preponderanceof the credible evidence, taking into consideration theRespondent's hostility toward Local 968 as heretoforefound, its supposed awareness of Hayes' interest in andactivities on behalf of Local 968, and the implausibility ofits reasons assigned for his termination, I find and con-clude that Respondent discharged Hayes in order todiscourage interest in and activities on behalf of (andhence membership in) Local 968, in violation of Section8(a)(3) and (1) of the Act.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 968 is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in regard to hire and tenure of em-ployment by discharging Robert Hayes on or about July18, 1966,and by failing and refusing to reinstate himthereafter, thereby discouraging membership in Local968, Respondent has engaged in and is engaging in unfair3° In the assistant general superintendent'swords, Hayes was a goodworker His adding the qualifying words "when he was [at work]" losessignificance in view of the fact that Hayes' only period of absence ofwhich this record takes note is the period of absence just preceding thedischarge which is the subject of the instant case31Thus, I reject any implications which might be read into Hayes'testimony that,during thisearly period, he vigorously "talked up" amonghis fellow employeesrepresentationby General Drivers On his owntestimony,Ifind that his attitude was marked by dissatisfaction with hisworking conditions and a vague feeling that the employees were not wellserved by the Independent, but that his desire for representation by Local968 was not fully crystallized32 Indeed, he testified that this was his position from the time he signedthe authorization card.However,on the basis of other of his testimony, Ihave already found otherwise 170DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices within the meaning of Section 8(a)(3) ofthe Act.4.By the foregoing conduct,by interrogating em-ployees about their or other employees'union member-ship, activities,or desires,and by interfering with theselectionof union observers at a Board-conductedrepresentation election,Respondent interfered with,restrained,and coerced employees in the exercise of therights guaranteed them in Section7 of the Act,in viola-tion of Section 8(a)(1) thereof.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.6.Except for the foregoing,Respondent has com-mitted no unfair labor practicesunder the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies ofthe Act.Having found that Respondent discriminated withrespect to the hire and tenure of employment of RobertHayes, I shall recommend appropriate action. I shallrecommend that Respondent offer him full and immediatereinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings suffered by him because of the discrimination bypayment to him of a sum of money equal to the amount hewould have earned from the date of his discharge to thedate of Respondent's offer of reinstatement, less his netearnings during said period. Backpay shrill be computedon a quarterly basis with interest at the rate of 6 percentper annum,in the mannerheretofore established by theBoard.As the unfair labor practices committed by Respondentare of a character striking at the roots of employee rightssafeguarded by the Act, I shall also recommend thatRespondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following:RECOMMENDED ORDERBuildersSupply Co.of Houston,of Houston,Texas,its officers,agents,successors,and assigns,shall:1.Cense and desist from:(a)Discouraging membership in any labor organiza-tion by discriminating in regard to hire, tenure, or otherconditions of employment.(b) Interrogating employees about their or other em-ployees' union membership, activities, or desires, and in-terferingwith the selection of union observers at arepresentation -election conducted by the National LaborRelations Board.(c) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engagein concerted activities for the purpose of collective bar-gainingor other mutual aid or protection, and to refrainfrom any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Robert Hayes reinstatement to his formerposition even though this may necessitate displacementof a present incumbent (or, if his former position nolonger exists, to a substantially equivalent position),without prejudice to his seniority or other rights andprivileges in the manner set forth in the section entitled"The Remedy."(b)Make him whole for any loss of earnings sufferedby reason of the discrimination against him, in the mannerset forth in the section above entitled "The Remedy."(c)Notify him if presently serving in the ArmedForces of the United States of his right to full reinstate-ment upon application in accordance with the SelectiveService Act and the Universal Military Training and Ser-vice Act, as amended, after discharge from the ArmedForces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order.(e)Post at its places of business at Houston, Texas,copies of the attached notice marked "Appendix B."33Copies of said notice, to be furnished by the RegionalDirector for Region 23, after being duly signed by anauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 23, inwasting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.34IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notheretofore remedied in this Recommended Order." In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "s^ In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 23, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " BUILDERSSUPPLY CO. OF HOUSTON171APPENDIX ADETAILS AS TO SELECTED ACCIDENTS INVOLVINGRESPONDENT'S DRIVERSAccident Report dated January 18, 1963:' OnGulf Freeway where, because of construction work,two lanes became one, driver Jerry Cornelius "rear-ended" car stopped by traffic. According totestimony of AssistantGeneral SuperintendentJones at this hearing, "Corneliustriedto avoid ac-cident." No disciplinary action.Report, January 28, 1963: John Renfro, at a con-struction site, was maneuvering to get intounloadingposition. Directed to move forward, he did so, climb-ing upslipperyincline.Overshooting mark, his frontbumper damaged side of parked car, causing $89damage. Jones' testimony: "NotaltogetherRenfro'sfault.No disciplinary action other than discussion."Report, March 11, 1963: Truck driven by RichardAdams was stopped at intersection. "Rolled backand damaged car behind. In accident report, Jonesconcluded Adams was at fault. At hearing, Jonesnoted that he had "doubt" because Adams was "notsure" that he had rolled back. No disciplinary action.Report, August 28, 1963: Driver Ralph Simmonswas maneuvering on parking lot of construction site.Clipped rear of parked car, breaking its taillight. Nodisciplinary action.Report, February 22, 1964: Backing to unload,driver John Pittman struck parked auto, breaking itstaillight.AccidentreportedbyRespondent'sforeman at site as "our fault." Jones, at hearing: Wedid not figure that Pittman was at fault; he "couldhave had time off' but was not discharged.Report, February 27, 1964: On construction site,while being directed into unloading position, driverHerman Sims was backing up, and the corner of hisbumper caused $115 damage to a standing car.Respondent's accident report shows Sims "at fault."No disciplinary action.Report, March 4, 1964: Automobile passed driverDeWitt Hite, pulled in front of him, stopped, andstarted to back into a parking space. Hite struck itfrom rear. Respondent's accident report calls this"chargable" accident. Jones' testimony at hearing:We didn't feel this was Hite's fault. No disciplinaryaction.Report, March 4, 1964: Driver Carl C. Tyler rear-endedstoppedautomobile;accidentmarked"chargable" to Tyler. Jones' testimony at hearing:"From our investigation, we were not justified indischarging Tyler.... The car cut in sharply and histruck was heavily loaded." Tyler "may have hadtime off" but was not discharged.Report,March 16, 1964: Driver R. T. Chanceemerged from a side road which dead-ended at ahighway. As he turned onto the highway the cornerof his truck struck the rear fender and gasoline tankof an automobilegoingthe same way,the damageamountingto $150. Jones testified at hearing that theside road was dusty and that visibility was ob-structed, and that there was no stopsign.No discipli-nary action.2Report, April 27, 1964: Driver Gene Hughes wason construction site ready to unload; flipped off foldover chute which strucka man walkingbehind truck.Respondent's accident report noted "negligence byboth men." No disciplinary action.Report, August 15, 1964: Driver Jimmy Thomas,blocking driveway of construction job, let truck rollback. Backed into standing car, causing $50 damage.At hearing,Jonestestified, "Thomas could not seethe other car." No disciplinary action.Report, September 8, 1964:In rain,on slick road,driverMarvin Dunn was following two cars. Theystopped at intersection. Dunn attempted to stop,skidded, and struck the two cars. Jones' testimony athearing: "Dunn tried his best to avoid accident; wedidn't think thistotallyhis fault." No disciplinary ac-tion.Report, September 8, 1964: Respondent's truck,driven by Tommy Moore, was stopped at traffic lightbehind a car. Light changed. Since car did not start,Moore decided to go around it. He backed up-intocarbehindhim.Respondent'saccident report:"Moore to blame." Jones' testimony at hearing:"NottotallyMoore's fault. Car had pulled up behindand he couldn't see it." No disciplinary action.Report, -May -5, -1965:Woman reported-to Re-spondent that one of their trucks had rolled back onher car, causing $100 damage. Respondent, throughJones, was satisfied from description that truck hadbeen driven by Bill Frady, although Frady knewnothing about the accident. Jones testified at hearingthat,while he was satisfied that Frady's truck wasthe one reported, he could not say that the truckcausedanydamage sinceFradydisclaimedknowledge. "It wasn't his fault." No disciplinary ac-tion.Report, October 20, 1965: Chute fell off truck ofdriver John Buehler; was run over by oncoming car,causing damage amountingto $150. At hearing,Jones testified that, although fastening chute is theresponsibility of the driver, the latch of this truck wasweak and the chute could easilyloosen.No discipli-nary action.Report, October 20, 1965: Driver Jimmy Thomas(see accident report dated August 15, 1964) hadpulled into loading position, where earth was wet,slick, and muddy.In changing position, struck pick-up truck which had pulled up since he last moved.Damage, $50. No disciplinaryaction.Report, December 29, 1965: Driver Henry Thornrear-ended car which had started through a trafficlight, then stopped. According to Jones, at hearing,Thorn's truck was loaded and he couldnot stop;"Probablyhad a few days off."Report, August 25, 1966: Driver Benny McDaderear-ended a car which had startedacross an inter-section andthen stopped. Jones, at hearing: "I con-cluded McDadewas negligent, and he hadsome timeoff." In discussion with insurance company, Re-spondent was asked to keep McDadeon until case'Date of Accident Report, as used in this exhibit, usually follows ac-cident by day or two'Note similarity to Anglin's accident. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled. (Seven weeks later, after being responsiblefor another accident, McDade was warned, given a3-day layoff and, finally, discharged.)Report,August 31, 1966: Concrete was beingpoured in a parking area. Driver Jesse Van Meter,maneuvering to unload, pulled up too far and rear-ended a parked car. At hearing Jones testified thathe did not think Van Meter was "totally" negligent.No disciplinary action.Report, September 2, 1966: Driver Oris Guidreywas proceeding on a wet, slippery street. He tried tostop to avoid hitting traffic stopped in front of him;he skidded, striking a car going in the oppositedirection,with a resultant $350 damage. Jones, athearing, testified that Guidrey was "not carelessunder the conditions and did a wonderful job ofstopping .... He was nottotallynegligent."Nodisciplinary action.Report,October 24, 1966: Driver Amos Mc-Donald was following two pick-up trucks. Theystopped; he hit both trucks, causing damage in ex-cess of $400 to one of them. There was a "warningand discussion." (Insurance company asked Re-spondent not to discharge McDonald.)Report,December 21, 1966:Driver SamuelSpeaks rear-ended automobilewhich suddenlystopped at stop sign. ($50 damage.) Other driver in-terceded for Speaks, saying that he himself hadstoppedsuddenly,doubted that Speakswasnegligent. At hearing, Jones testified that Speaks wastraveling more than 20 miles per hour and had notcalled in from the scene of the accident, contrary tocompany rules. No disciplinary action taken.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT ask employees about their or otheremployees' membership in or activities for GeneralDrivers,Warehousemen and Helpers, Local UnionNo. 968, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other union; and WE WILLNOT interfere in the selection of union observers inan election conducted by the Labor Board.WE WILL NOT, in any other manner, interfere with,restrain, or coerce our employees in the exercise oftheir rights to organize; to form, join, or assist a labororganization; to bargain collectively through a bar-gaining agent chosen by themselves; to engage inother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; orto refrain from any such activities.WE WILL offer Robert Hayes his former or sub-stantiallyequivalent job (without prejudice toseniority or other employment rights and privileges),and WE WILL pay him for any loss suffered becauseof our discrimination against him.All our employees are free to become or remain mem-bers of any labor organization.BUILDERSSUPPLY CO. OFHOUSTON(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-0611.